DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Withdrawn Claim Objections and Rejections
The objections to claims 1, 30-31, 33 and 41 (items A., B., C., D. and E. at par. 2-3 of the 12/23/2022 Office action) is withdrawn in light of applicant’s 06/08/2022 amendments.
The rejection of claims 1, 7-22, 30-33, 36-37 and 41 under 35 USC § 103 (a) over BAUMSTUEMMLER (US 2013/0012551 A1), in view of MOTHERAM (US 2012/0088804 A1) and PRESTIDGE (US 2011/0229559 A1), as evidenced by WEETE (US 5,453,523) (at par. 4-20 of the 12/23/2022 Office action), is withdrawn in light of applicant’s 06/08/2022 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claim 38 under 35 USC § 103 over BAUMSTUEMMLER, in view of MOTHERAM and PRESTIDGE, as evidenced by WEETE, and further in view of ALLSTON (US 2010/0152077 A1) (at par. 21-25 of the 12/23/2022 Office action), is withdrawn in light of applicant’s 06/08/2022 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.

EXAMINER’S AMENDMENT
Claims 1, 7-22, 30-33, 37-38 and 41 are allowable per the examiner’s amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with MARYELLEN FEEHERY HANK (Reg. No. 44,677) on August 29, 2022.
The claims are amended as follows:
Claim 1.  (Currently amended) A method of making a therapeutic nanoparticle, comprising clevidipine, or a pharmaceutically acceptable salt thereof and at least one excipient, said method comprising:
dissolving clevidipine, or a pharmaceutically acceptable salt thereof, in a first solvent to form a solution,
pumping the solution comprising clevidipine, or pharmaceutically acceptable salt thereof, through heated capillaries into a heated microjet reactor,
precipitating the solution with a second solvent using the microjet reactor, and
removing a portion of the solvents forming a core portion and an outer portion of said nanoparticle;
wherein the core portion comprises the clevidipine or pharmaceutically acceptable salt thereof, and the outer portion surrounds the core and comprises the at least one excipient,
wherein the at least one excipient is present in the first solvent and/or the second solvent,
wherein the at least one excipient is selected from the group consisting of water insoluble excipients, water soluble excipients and combinations thereof,
wherein said water soluble excipient is polyethylene glycol 200 (PEG 200), sodium deoxycholate, vitamin E tocopheryl polyethylene glycol succinate (vitamin E TPGS) or combinations thereof,
wherein said water insoluble excipient is vitamin E, deoxycholic acid, phosphotidylcholine or combinations thereof, and
storing the nanoparticle for at least three months at room temperature and the level of any single impurity is no more than 1.8% on a weight-to-weight basis.

[...]

Claim 37.  (Currently amended) A method of making a therapeutic nanoparticle, comprising clevidipine, or a pharmaceutically acceptable salt thereof and at least one excipient, said method comprising:
dissolving clevidipine, or a pharmaceutically acceptable salt thereof, in a first solvent to form a solution,
pumping the solution comprising clevidipine, or a pharmaceutically acceptable salt thereof, through heated capillaries into a heated microjet reactor,
precipitating the solution with a second solvent using the microjet reactor, and
removing a portion of the solvents forming a core portion and an outer portion of said nanoparticle;
wherein the core portion comprises the clevidipine or pharmaceutically acceptable salt thereof, and the outer portion surrounds the core and comprises the at least one excipient,
wherein the at least one excipient is present in the first solvent and/or the second solvent,
wherein the at least one excipient is selected from the group consisting of water insoluble excipients, water soluble excipients and combinations thereof,
wherein said water soluble excipient is polyethylene glycol 200 (PEG 200), sodium deoxycholate, vitamin E tocopheryl polyethylene glycol succinate (vitamin E TPGS) or combinations thereof,
wherein said water insoluble excipient is vitamin E, deoxycholic acid, phosphotidylcholine or combinations thereof, and
storing the nanoparticle for at least three months at room temperature and the level of impurities is minimized to no more than 0.2% on a weight-to-weight basis for any of Substance 23, Substance 24, and Substance 25, and no more than 1.5% for H168/79 on a weight-to-weight basis.

[...]

Claim 41.  (Currently amended) A method of making a therapeutic nanoparticle comprising clevidipine, or a pharmaceutically acceptable salt thereof, and at least one excipient, said method comprising:
dissolving clevidipine, or a pharmaceutically acceptable salt thereof, in a first solvent to form a solution,
pumping the solution comprising clevidipine, or pharmaceutically acceptable salt thereof, through heated capillaries into a heated microjet reactor,
precipitating the solution with a second solvent using a microjet reactor, and
removing a portion of the solvents;
wherein clevidipine is stabilized in the nanoparticle with the at least one excipient of the group consisting of water insoluble excipients, and water soluble excipients and combinations thereof,
wherein said water soluble excipient is polyethylene glycol 2000 (PEG 200), sodium deoxycholate, vitamin E tocopheryl polyethylene glycol succinate (vitamin E TPGS) or combinations thereof,
wherein said water insoluble excipient is vitamin E, deoxycholic acid, phosphotidylcholine or combinations thereof,
wherein said clevidipine is a core portion of said nanoparticle, and said at least one excipient comprises an outer portion surrounding said core,
wherein the at least one excipient is present in the first solvent and/or the second solvent, and
storing the nanoparticle for at least three months at room temperature and the level of any single impurity is no more than 1.8% on a weight-to-weight basis.

[...]


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is BAUMSTUEMMLER (US 2013/0012551 A1, Publ. Jan. 10, 2013).  Baumstuemmler is directed to a method and device fro producing microparticles or nanoparticles.  Baumstuemmler, title & abstract.  In this regard, Baumstuemmler teaches particle formulation by use of a microjet reactor:
[0019]	In DE 10 2009 008 478Al, the active ingredient and a surface-active molecule are dissolved in a water-miscible organic phase.  This organic solution and water, which serves as nonsolvent, are pumped, each through a dedicated stainless steel capillary and at a constant flow rate and pressure, by two pumps into the microreactor (referred to as the “microjet reactor”), where they collide as impinging jets.  Within the reactor, solvent and nonsolvent are mixed very rapidly, the active ingredient precipitating out as nanoparticles and the resulting nanoparticle suspension being expelled from the microjet reactor either by very hot compressed air or an inert gas.
[0020]	The gas vaporizes the organic solvent and the water to the effect that, after both liquid phases have vaporized, the nanoparticles of active ingredient are coated with the surface-modifying molecules. At the end of the process the nanoparticles are in powder-form.
[...]
[0023]	This object is established according to the invention in that particle size is controlled by the temperature at which the solvent and nonsolvent collide, the flow rate of the solvent and the nonsolvent and/or the amount of gas, smaller particle sizes being obtained at lower temperatures, at high solvent and nonsolvent flow rates and/or in the complete absence of gas.
[0024]	Particle size can be controlled alone via the temperature, alone via the flow rate, alone via the amount of gas or via arbitrary combinations of these parameters.
[0025]	It is within the scope of the invention to select the target molecule from the group consisting of biologically useful substances, imaging substances, cosmetic substances, colorants, pigments, food substances, food additives, dietary supplements, biocides, insecticides, fungicides, pesticides, herbicides, pharmaceutically useful substances, in particular human drugs or veterinary drugs.
(Baumstuemmler, par. [0019]-[0020] & [0023]-[0025]), and an exemplary embodiment, thereof, involving Fenofibrat as model substance and Pluronic F68 as model excipient (Baumstuemmler, par. [0082], Ex. 4), whereby it is noted:
“the active ingredient and a surface-active molecule are dissolved in a water-miscible organic phase,” wherein “[t]his organic solution and water, which serves as nonsolvent, are pumped, each through a dedicated stainless steel capillary and at a constant flow rate and pressure, by two pumps into the microreactor (referred to as the “microjet reactor”), where they collide as impinging jets” (Baumstuemmler, par. [0020]) relates to the active steps of independent claims 1 and 41 for “dissolving” and “pumping”; AND
“gas vaporiz[ing] the organic solvent and the water to the effect that, after both liquid phases have vaporized, the nanoparticles of active ingredient are coated with the surface-modifying molecules” (Baumstuemmler, par. [0020]) relates to the active steps of independent claims 1 and 41 for “precipitating” and “removing.”
To the extent clevidipine is known, see US 2012/0088804 A1 by Motheram et al., which is discussed at par. 10-12 of the 06/09/2021 Office action.  However, it is noted that 
although Baumstuemmler teaches that “[s]uitable auxiliary agents may be added, such as inert diluents, solubilizers, suspending agents, adjuvants, wetting agents, sweeteners, perfuming or flavouring substances, isotonic substances, colloidal dispersants and surfactants, including, but not limited to, [...], lecithin (phosphatides), [...], polyethylene glycol ( e.g. CARBOWAX 3350, CARBOWAX 1450 and CARBOPOL 9340 (Union Carbide), [...]” (Baumstuemmler, par. [0075]), wherein “lecithin (phosphatides),” which relate to “polyethylene glycol 200” and “phosphatidylcholine” of claims 1 and 41, 
Baumstuemmler DOES NOT TEACH the particular combination of clevidipine and either a water soluble excipient (namely polyethylene glycol 200 (PEG 200), sodium deoxycholate or vitamin E tocopheryl polyethylene glycol succinate (vitamin E TPGS)) or water insoluble excipient (namely vitamin E, deoxycholic acid or phosphotidylcholine) in forming a clevipine core coated by excipient by a micojet reactor, as required by independent claims 1 and 41.
Thus, the instant claims are distinguishable from Baumstuemmler.

Conclusion
Claims 1, 7-22, 30-33, 37-38 and 41 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611